Citation Nr: 1623768	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus.

2.  Entitlement to a total disability rating based upon individual unemployability
(TDIU).


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty form June 1967 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina.

This case was previously before the Board in February 2010, September 2011, and August 2012, when it was remanded to the RO for further development, including a medical opinion regarding whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining gainful employment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this matter, but finds that another remand is necessary to obtain sufficient adequate evidence to properly adjudicate the claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Little v. Derwinski, 1 Vet. App. 90, 93 (1990).  The record indicates that the Veteran's most recent examination to evaluate his service-connected diabetes mellitus was in July 2013.  On the examination report, the examiner indicated that the Veteran's service-connected diabetes mellitus requires insulin and management of a restricted diet.  On the section of the report regarding regulation of activities, the examiner indicated that the Veteran requires "regulation of activities" as part of medical management of his diabetes.  When asked to provide an example of regulation of activities, the examiner wrote "follows diabetic diet."  Because dietary restrictions are specifically and separately contemplated as a part of the rating criteria, the Board seeks clarification regarding any other restrictions on activities that the Veteran's service-connected diabetes may cause.  
Furthermore, the Veteran was last examined for type II diabetes mellitus approximately three and years ago.  Therefore, an updated examination is needed to determine the current extent of this condition.

As to the issue of entitlement to a TDIU, the claim being remanded herein, type II diabetes mellitus, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected type II diabetes mellitus must be addressed by the agency of original jurisdiction before the TDIU claim may be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by a qualified provider to ascertain the extent and severity of all manifestations of his service-connected diabetes mellitus. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the relevant medical history and the symptoms reported by the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

In particular, the examiner is asked to determine whether the Veteran's service-connected diabetes requires any regulation of activities other than a restricted diet.

2.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal (both as to service connection for diabetes and as to a TDIU).  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




